CUDAHY, Circuit Judge,
concurring in part and dissenting in part.
I agree with the majority that North failed to present enough evidence to entitle him to a jury verdict on his claims that he was subjected to on-the-job racial harassment and that he was discriminated against in the distribution of severance pay and benefits. I think, however, that it was incorrect to direct a verdict on North’s claim that he was fired because of his race.
Because there was no evidence that the board acted from discriminatory motives, the majority rightly requires North to show that Berling “at the very least controlled or influenced the decision of the entity which had ... authority.” Supra at page 407. I would think, however, that the power Berling exercised when he formulated the reorganization plan and appeared before the board as its chief executive officer to explain its merits might impress a jury as indicative of considerable “influence.” Viewing the evidence in the light most favorable to North, Berling’s powers seem much like the influence that the lead defendant in Van Houdnos v. Evans, 807 F.2d 648, 653-54 (7th Cir.1986), exerted over the hiring committee that recommended a male for the position that the plaintiff alleged she would have filled in the absence of discrimination. If Berling were the chief executive officer of a company and the board were a corporate board of directors — even the kind of “hands on” board that the district court and the majority find existed at MAARC — I cannot believe that board approval would be enough to keep a plaintiff from getting to a jury with a colorable claim that the CEO’s proposals reflected discriminatory aims. I see nothing in the facts of this case that would compel a reasonable jury to find that the board's active style negated Berling’s influence.
I also believe that the majority unduly downplays the potential significance of North’s evidence tending to show that Ber-ling's justifications for doing away with North’s position during the reorganization were pretextual. “A demonstration that the employer has offered a spurious explanation is strong evidence of discriminatory intent” even if “it does not compel such an inference as a matter of law.” Benzies v. Illinois Dep’t of Mental Health, 810 F.2d 146, 148 (7th Cir.), cert. denied, — U.S. —, 107 S.Ct. 3221, 97 L.Ed.2d 737 (1987). The majority cites Pollard v. Rea Magnet Wire Co., 824 F.2d 557 (7th Cir.), cert. denied, — U.S. —, 108 S.Ct. 488, 98 L.Ed.2d 486 (1987), to deprecate the significance of a showing of pretext. But Pollard does not preclude a factfinder from *411inferring a discriminatory motive from evidence that stated motives are pretextual; Pollard holds that “reasons honestly described but poorly founded” represent bad judgment, not pretext, and that Title VII does not empower the courts to pass on the wisdom of nondiscriminatory business judgments, no matter how wrongheaded. Id. at 559. North attacked the plausibility of each of Berling’s stated reasons for terminating him. Specifically, he argued that the organization’s finances were on the upswing at the time he was fired, that the PMS program fitted well with the stated changes in MAARC’s objectives and client population and that cutting North’s job did not reduce the amount of staff time devoted to administrative tasks since North’s job, as Berling had previously indicated in a written job description, was entirely devoted to client contact. A jury that believed North’s evidence on these points could conclude that Berling’s justifications for proposing to eliminate North’s position during the reorganization were disingenuous. This conclusion could legitimately support a finding that North would not have lost his job “but for” Berling’s discriminatory motives. I therefore respectfully dissent on the issue of North’s right to a jury determination on his claim of discriminatory firing.